Citation Nr: 1104422	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran and his spouse testified 
at a Travel Board hearing in November 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran underwent a VA audiological examination in June 2009, 
with an examiner who reviewed the claims file.  This examination 
revealed average pure tone thresholds above 40 decibels bilaterally, 
signifying a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  The examiner concluded that there was no evidence of noise 
induced hearing loss caused or aggravated by active service.  The 
examiner further noted that the April 1968 enlistment examination 
revealed a mild to moderate loss in the left ear that was most likely 
related to a preexisting otosclerosis condition and that the 
separation audiogram dated in August 1970 revealed normal hearing 
bilaterally.  Despite this opinion, the Board notes a separate 
comment by the examiner that tinnitus was "as likely as not" a 
symptom associated with the hearing loss.  As the examiner herself 
noted earlier in the report, service connection is separately in 
effect for tinnitus.  In view of this, the Board finds that this 
report should be returned to the examiner for clarification as to the 
question of the casual relationship between bilateral hearing loss 
and tinnitus.

To this end, the Board notes that the RO's notification and 
adjudication actions in this appeal have addressed the Veteran's 
claim only on a direct service connection basis, under 38 C.F.R. 
§ 3.303 (2010).  Given that the June 2009 VA examination report 
contains information suggesting a secondary relationship between 
bilateral hearing loss and tinnitus, however, the Board finds 
that corrective action should be taken to ensure that the Veteran 
is made aware of the evidence needed to support a secondary 
service connection claim, under 38 C.F.R. § 3.310 (2010).  See 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may 
be multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim).

Finally, while the Board is satisfied that the RO appropriately 
took action to obtain the private treatment records cited by the 
Veteran, including extensive reports from a facility in 
Charleston, West Virginia, during his November 2010 hearing he 
mentioned several treatment providers (i.e., Dr. West, Dr. 
Gibbons, and Dr. Fisher) whose records do not appear to be 
contained in the claims file.  Efforts should thus be made to 
ensure that any available treatment records from these providers 
are obtained.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining the need for additional evidence 
regarding the claim on appeal.  This letter 
must inform him about the information and 
evidence that is necessary to substantiate 
the claim and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran, 
including in terms of 38 C.F.R. § 3.310 
(secondary service connection).  Finally, 
the Veteran should be requested to sign 
release forms, with full address and date 
information, for any medical or 
audiological providers from whom he has 
obtained treatment since service, including 
Dr. West, Dr. Gibbons, and Dr. Fisher.

2.  Should the Veteran sign medical release 
forms, all records of medical treatment 
which are not currently associated with the 
Veteran's claims file should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  Then, the Veteran's claims file should 
be returned to the audiologist who 
conducted the June 2009 VA examination (or 
another audiologist, if that individual is 
unavailable).  The audiologist is requested 
to supplement the June 2009 report with a 
response to the following questions, 
concerning the prior comment that tinnitus 
is as likely as not a symptom associated 
with the hearing loss:

a) In view of the fact that service 
connection has been established for 
tinnitus, does the hearing loss disability 
(for each ear) result from a different 
etiology than the in-service noise exposure 
that VA has found to be the cause of the 
tinnitus, and

b) is it otherwise at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss was caused or permanently 
worsened as due to the service-connected 
tinnitus? 

All opinions and conclusions expressed by 
the audiologist must be supported by a 
complete rationale.  

4.  After completion of the above 
development, the Veteran's claim for 
service connection for bilateral hearing 
loss should be readjudicated, to include as 
secondary to the service-connected tinnitus 
(38 C.F.R. § 3.310).  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


